           Case 7:20-cr-00322-PMH Document 69 Filed 09/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
UNITED STATES OF AMERICA,

v.
                                                             ORDER
KWASI KIRTON,
                                                             20-CR-322 (PMH)
                                   Defendant.
---------------------------------------------------------X


       The parties are hereby notified that jury selection and trial in this action are scheduled to
begin on December 13, 2021 at 9:30 a.m. Accordingly, the deadline for pretrial submissions is as
follows:

     1. Rule 404(b) evidence (if any) shall be disclosed by no later than November 22, 2021. The
        government shall fully comply with the notice requirements set forth in Rule 404(b)(3),
        and supplement that disclosure with citation to caselaw authority for the proposed use.

     2. Motions in limine, including any government motion to admit or motion to oppose the
        use of Rule 404(b) evidence, shall be filed by November 29, 2021. Opposition shall be
        filed by December 6, 2021. No replies will be permitted.

     3. Proposed voir dire, requests to charge with exact citation to authority, and a proposed
        verdict sheet shall be filed by November 22, 2021. The parties are directed to meet and
        confer and agree to the extent possible on the proposed charge. If the defendant disagrees
        on the charge, it should set forth its proposed charge immediately below the
        government’s proposed charge (with citation to authority) so that the Court has one
        proposed charge. Counsel are also directed to meet and confer concerning proposed voir
        dire questions and prepare one document setting forth the questions agreed to by the
        parties and additional questions, if any, that the parties cannot agree to. Counsel for the
        parties shall also confer and provide to the Court a joint, concise written statement
        describing the case in an impartial, easily understood manner, for the Court to read to the
        jury panel prior to voir dire.

     4. 3500 material and Giglio material, if any, shall be produced by November 29, 2021, with
        courtesy copies produced to the Court contemporaneously.

     5. Marked government case-in-chief exhibits shall be produced by November 29, 2021. The
        government’s exhibits shall be marked by numbers and defendant’s exhibits by letters.

     6. To the extent electronic media is to be used, counsel shall confer with the Courtroom
        Deputy and A/V Department to ensure the technology is working properly in advance of
        trial.


                                                        1
         Case 7:20-cr-00322-PMH Document 69 Filed 09/01/21 Page 2 of 2




   7. Counsel shall provide to the Court, not exchange, witness lists no later than three
      business days prior to trial (i.e., December 8, 2021). The witness lists shall provide a brief
      description and the purpose of each witness to be offered. Counsel has a continuing
      obligation to supplement upon learning of any additional witnesses.

   8. Counsel shall confer to agree on any stipulations of fact to be read into the record. The
      Court strongly encourages those stipulations to be reduced to writing, signed by counsel
      and the defendant, and submitted to the Court no later than three business days prior to
      trial.

   9. Should the defendant choose to enter a plea of guilty, a Notice of Intent shall be filed at
      least two business days prior to the final pretrial conference and a copy of the plea
      agreement, if any, must be immediately provided to the Court by email.

   10. Counsel should not expect the Court to hold bench conferences during trial to consider
       legal issues or evidentiary rulings that could have been raised before trial without a
       showing that counsel could not, by the exercise of due diligence, have anticipated them
       prior to trial.

   11. The final pretrial conference is scheduled for December 9, 2021 at 3:00 p.m., Courtroom
       520.

   12. Jury selection and trial are scheduled to begin December 13, 2021 at 9:30 a.m.

   13. Time is excluded under the Speedy Trial Act in the interest of justice though December 9,
       2021.

SO-ORDERED:

Dated: White Plains, New York
       September 1, 2021


                                             ____________________________
                                             Philip M. Halpern
                                             United States District Judge




                                                 2
